Case 18-50008-pwb        Doc 36   Filed 07/26/19 Entered 07/26/19 15:12:31              Desc Main
                                  Document     Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: July 26, 2019
                                                      _________________________________

                                                                Paul W. Bonapfel
                                                          U.S. Bankruptcy Court Judge
 _______________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                              ) CASE NO. 18-50008-PWB
                                       )
   CHARRISSE LAKISHIA BUTLER,          ) CHAPTER 13
                                       )
         Debtor.                       )
                                       )
                                       )
   U.S. BANK TRUST NATIONAL            )
   ASSOCIATION, AS TRUSTEE OF          )
   THE CHALET SERIES III TRUST,        )
                                       ) CONTESTED MATTER
         Movant,                       )
                                       )
   vs.                                 )
                                       )
   CHARRISSE LAKISHIA BUTLER, and      )
   MARY IDA TOWNSON, Trustee,          )
                                       )
         Respondents.                  )
   ____________________________________)

                                     CONSENT ORDER
            U.S. Bank Trust National Association, as Trustee of the Chalet Series III Trust,

   c/o SN Servicing Corporation, its servicing agent ("Movant"), filed a Motion for Relief
Case 18-50008-pwb       Doc 36    Filed 07/26/19 Entered 07/26/19 15:12:31            Desc Main
                                  Document     Page 2 of 5



   from Stay on June 29, 2019 (Doc. No. 34) ("Motion"), and the hearing on the Motion was

   scheduled for July 24, 2019 at 1:30 p.m. Movant and Debtor have consented to the terms

   herein without any opposition from the Chapter 13 Trustee, and good cause has been

   shown. Accordingly, it is hereby

          ORDERED AND ADJUDGED as follows:

                                               1.

          Debtor acknowledges being delinquent on the post-petition payments as set forth

   under the terms and conditions of the subject loan documents ("Loan Documents"),

   attached to the Motion and incorporated herein by reference, in the amount of $4,320.16.

   Said amount consists of the post-petition payments for February 2019 through and

   including July 2019 in the amount of $548.76 each, $850.00 attorney’s fees and $181.00

   costs incurred by Movant in bringing the Motion, minus $3.40 in suspense.

                                               2.

          All payments made pursuant to this Consent Order shall have Loan Number

   xx9351 written thereon and shall be remitted directly to Movant, c/o SN Servicing

   Corporation, 323 Fifth St., Eureka, CA 95501. Debtor shall remit $2,160.00 in certified

   funds instanter and shall then cure the balance of the post-petition arrearage by remitting

   $240.02 on or before the fifteenth day of each month for the period of August 2019

   through and including March 2020, and $240.00 on or before April 15, 2020.
                                               3.

          Debtor shall make all payments under this Consent Order in strict compliance
   with the terms herein and shall make the August 2019 through and including

   April 2020 post-petition payments in strict compliance with the terms of the Loan
   Documents.
Case 18-50008-pwb       Doc 36    Filed 07/26/19 Entered 07/26/19 15:12:31                Desc Main
                                  Document     Page 3 of 5



                                                4.

          In the event of a default on any of the payments set forth in Paragraphs Two or

   Three above, Movant or Movant’s counsel shall give written notice by first class mail to

   Debtor and Debtor's counsel of Debtor's default and right to cure the default within ten

   (10) days of Debtor's receipt of the written notice. Debtor shall be presumed to have

   received the written notice on the fifth (5th) calendar day following mailing of said notice

   by Movant or Movant’s counsel provided that said notice was properly addressed and that

   sufficient postage was affixed thereto. Movant shall be entitled to attorney’s fees of

   $85.00 per default notice, plus mailing costs. Upon Debtor's failure to cure within the

   ten-day period, Movant or Movant’s counsel may file an affidavit of default and a

   delinquency motion, both to be served upon Debtor and Debtor's counsel, and this Court

   may enter an order modifying the automatic stay without further notice or hearing. Said

   order may order that:

          a) The Motion is granted;
          b) The stay set forth in FBR 4001(a)(3) is hereby waived, and the
          automatic stay is modified to permit Movant to pursue and enforce under
          non-bankruptcy law any and all rights it has in and to that certain real
          property, as more particularly described in the loan documents attached to
          the Motion and incorporated herein by reference, commonly known as
          3120 Henderson Mill Road, Unit 1, Atlanta, GA 30341 (“Real Property"),
          including, but not limited to, advertising and conducting a foreclosure sale,
          seeking confirmation thereof in order to pursue any deficiency, and
          seeking possession of the Real Property. However, Movant and/or its
          successors and assigns may offer, provide, and enter into a potential
          forbearance agreement, loan modification, refinance agreement, short sale,
          deed in lieu of foreclosure, or any other type of loan workout/loss
          mitigation agreement. Movant may contact Debtor via telephone or
          written correspondence to offer any such agreement; and
          c) Upon completion of any foreclosure sale by Movant during the
          pendency of this case, all proceeds exceeding Movant’s lawful debt that
          would otherwise be payable to the Debtors shall be promptly remitted to
          the Chapter 13 Trustee. The Chapter 13 Trustee shall cease funding
          Movant's pre-petition claim. Movant is granted leave to seek allowance of
Case 18-50008-pwb        Doc 36    Filed 07/26/19 Entered 07/26/19 15:12:31           Desc Main
                                   Document     Page 4 of 5


          a deficiency claim, if appropriate, but Debtor and the Chapter 13 Trustee
          shall be entitled to object to said deficiency claim.

                                    [END OF DOCUMENT]

   PREPARED BY AND CONSENTED TO:
   Attorney for Movant

          /s/
   Marc E. Ripps
   Georgia Bar No. 606515

   P.O. Box 923533
   Norcross, Georgia 30010-3533
   (770) 448-5377
   Email: meratl@aol.com


   CONSENTED TO:
   Attorney for Debtor

          /s/
   Craig Black                    (By Marc E. Ripps, Esq. with express permission)
   Georgia Bar No. 137410

   The Craig Black Law Firm, LLC
   1200 Abernathy Road, Building 600
   Suite 1700
   Sandy Springs, GA 30328
   Email: cb@craigblacklaw.com


   NO OPPOSITION:
   Chapter 13 Trustee

          /s/
   Brandi L. Kirkland           (By Marc E. Ripps, Esq. with express permission)
   Georgia Bar No. 423627
   Attorney for the Chapter 13 Trustee

   191 Peachtree Street
   Suite 2200
   Atlanta, GA 30303
   (404) 525-1110
   Email: brandik@atlch13tt.com
Case 18-50008-pwb    Doc 36      Filed 07/26/19 Entered 07/26/19 15:12:31    Desc Main
                                 Document     Page 5 of 5


                    DISTRIBUTION LIST ON CONSENT ORDER

          Pursuant to LR 9013-3(c) NDGa., the Consent Order shall be served upon the
   following parties in interest:

         Marc E. Ripps, Esq.
         Attorney for Movant
         Via Electronic Notice

         Mary Ida Townson, Esq.
         Chapter 13 Trustee
         Via Electronic Notice

         Craig Zander Black, Esq.
         Attorney for Debtor
         Via Electronic Notice

         Charrisse Lakishia Butler
         3120 Henderson Mill Road
         Apt. 1
         Atlanta, GA 30341
